FILED
                            NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30049

               Plaintiff - Appellee,             D.C. No. 3:08-cr-05264-RBL

  v.
                                                 MEMORANDUM *
MICHAEL JERRI JAMES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                            Submitted October 25, 2011 **


Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Michael Jerri James appeals from certain special conditions of supervised

release imposed following his 2011 revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James contends that the district court erred by imposing special conditions of

supervised release relating to searches and financial disclosure because those

conditions were not included in his original sentence for the underlying crime. The

district court did not abuse its discretion. See 18 U.S.C. § 3583(d), (e); United

States v. King, 608 F.3d 1122, 1130-31 (9th Cir. 2010). The challenged conditions

were reasonably related to the sentencing goals of deterrence and protection of the

public, and James has not shown that they involve a greater deprivation of liberty

than is reasonably necessary. See United States v. Blinkinsop, 606 F.3d 1110,

1118-19 (9th Cir. 2010).

      In his reply brief, James conceded that the other issues raised in his opening

brief are moot. Therefore, we do not address those issues.

      AFFIRMED.




                                          2                                      11-30049